Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion to vacate the summons granted and the cross motion to examine appellant before trial denied. The statute, section 52 of the Yehicle and Traffic Law, applies only where the person to be served was in fact the owner or operator of the automobile involved in the accident, and does not apply to a case like the present one where there is an attempt to predicate liability on ownership and operation by an alleged agent (Wallace v. Smith, 238 App. Div. 599). Present — Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ.